     Case 2:20-cv-00518-RFB-VCF Document 104 Filed 09/15/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                   ***
                                                               Case No. 2:20-cv-00518-RFB-VCF
 7    MARK PICOZZI,
                 Plaintiff,                                        ORDER TO PRODUCE FOR
 8
                                                                     VIDEOCONFERENCE
 9   v.                                                                MARK PICOZZI,
                                                                          #1163673
10   STATE OF NEVADA, et al,
11                      Defendants.
12
          TO:     CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON, INDIAN
13                SPRINGS, NV
14          THE        COURT          HEREBY               FINDS      that      MARK           PICOZZI,
15   #1163673 , is presently in custody of the Nevada Department of Corrections, located at High
16   Desert State Prison, Indian Springs, Nevada..
17          IT IS HEREBY ORDERED that the Warden of High Desert State Prison or his
18   designee, shall arrange for and produce M A R K P I C O Z Z I , # 1 1 6 3 6 7 3          on or
19   about Monday, September 20, 2021, at            the    hour   of 1 : 1 5 p.m., for   a
20   videoconference    hearing    by zoomgov technology in the instant matter, and arrange for
21   his appearance on said date as ordered and directed by the Court entitled above, until
22   M A R K P I C O Z Z I , # 1 1 6 3 6 7 3 , is released and discharged by the said
23   Court; and that MARK PICOZZI, #1163673 , shall thereafter be returned to the custody
24   of the Warden, H i g h        Desert       State         Prison,        Indian
25   S p r i n g, Nevada, under safe and secure conduct.
26
           DATED this 15th day of September, 2021.
27                                                          __________________________________
28                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
